Citation Nr: 0311202	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-04 946	)      DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a urinary tract disorder, including carcinoma of the 
bladder, based on VA hospitalization in February 1983.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from October 1944 to July 1946.  This matter originally is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1996 rating decision.  In September 1998, and 
again in July 2001 the case was remanded by the Board for 
evidentiary development.  Review of actions by the RO reveals 
that the mandates of those remands have been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).  The case has been 
returned to the Board for further appellate consideration.


FINDING OF FACT

The veteran's current urinary tract disorders, including 
carcinoma of the bladder, are not shown to have resulted 
from, or been aggravated by. VA treatment in February 1983.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. §1151 for a urinary tract disorder, 
including carcinoma of the bladder, as a result of treatment 
by VA in February 1983, are not met.  38 U.S.C.A. §§1151, 
5107 (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also eliminated the concept of a well-
grounded claim.

The claim was considered on the merits.  The Board also finds 
that VA's duties have been fulfilled.  In various documents 
the RO advised the veteran of the evidence necessary to 
substantiate his claim under 38 U.S.C.A. § 1151.  He was 
advised of the applicable criteria in a January 1997 
Statement of the Case (SOC), and July 1999, August 1999, 
April 2000, and December 2002 Supplemental SOCs (SSOCs).  He 
was notified of evidence needed to substantiate his claim by 
September 1998 and July 2001 Board remands, both of which 
included statements regarding the evidence then of record, 
relevant criteria to establish entitlement, and evidence 
needed to support entitlement.  The Board notes that the VCAA 
made no changes in the statutory or regulatory criteria for 
adjudicating claims under § 1151.  In addition, the SOC, 
SSOCs, Board Remands, and the January 2002 letter from the RO 
indicated that VA would request any pertinent medical records 
identified by the veteran.  A January 2002 letter and a 
follow-up April 2002 letter apprised the veteran of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

VA has obtained all identified pertinent treatment records 
and arranged for VA examination/advisory opinion.  No further 
notification or development assistance is indicated.  

Law and Regulation

The version of 38 U.S.C.A. § 1151 that must be applied in 
this case provides that where a veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was incorrect.  
The Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.
Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice concluded " that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the "no fault" rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. 
§ 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.
[Effective October 1, 1997, 38 U.S.C.A. § 1151, was amended 
by Congress.  The purpose of the amendment was to reinstate 
an element of fault or negligence as a requirement for 
recovery under section 1151.  However, the changes in the law 
do not apply in this case, as it was filed prior to the 
effective date of the new law.]

The veteran filed his claim for compensation before the 
effective date of the revisions to the regulations; 
therefore, the veteran's claims must be adjudicated under the 
provisions of 38 U.S.C.A. § 1151 as they existed prior to 
October 1, 1997.  

Factual Background

The veteran alleges that he has a urinary tract disorder, 
including carcinoma of the bladder, as the result of a 
cardiac catheterization by the VA in February 1983.  He 
claims that the dye used during this procedure caused an 
allergic reaction that resulted in chronic urinary retention.  
He maintains that this has also resulted in his urinary 
bladder cancer.  He also argues that the VA's failure to 
properly diagnose his bladder cancer from 1983 to 1989 
exacerbated the cancer.

The record show that on VA hospitalization in December 1977, 
physical examination disclosed a slightly enlarged prostate.  
The veteran was seen at a VA outpatient clinic in January 
1978 with complaints of dribbling and hesitancy on urination.  
His prostate was only minimally enlarged.  He was referred to 
the urology clinic, where he was seen in February 1978 for a 
cystoscopic examination that disclosed large middle lobe 
partially obstructing prostatitis.  Medication was 
prescribed, and it was noted that he might need a 
transurethral resection of the prostate (TURP).  

The veteran was hospitalized at a VA medical center from 
February 6 to 23, 1983.  His past medical history was 
significant for a TURP in 1978.  Following cardiac 
catheterization in February 1983, he had problems voiding and 
needed to be "straight cathed" to relieve bladder 
distention.  

The report of a urology consultation on February 14, 1983 
noted the veteran was 30 months post TURP at another VA 
medical center.  He had experienced good voiding since that 
time.  He was noted to have undergone a cardiac 
catheterization under Atropine medication; urinary retention 
post-cardiac catheterization was 1100 cc.  Physical 
examination revealed a small anodular prostate.  The 
impression was anticholinergic suppression and detrusor 
stretch injury.  It was noted that this would improve with 
time.  It was recommended that he self-catheterize himself 
for several weeks to see if the problem would resolve.  

A discharge summary from the February 1983 hospitalization 
again noted the bladder detrusor stretch injury.  After the 
cardiac catheterization, during which he was given Atropine, 
the veteran was unable to void his bladder.  It was 
recommended that he be catheterized as often as necessary to 
keep the bladder from holding more than 400 cc of urine.  He 
had learned to do this procedure himself, but was anxious 
about doing it himself at home.

The report of the March 10, 1983 follow-up cystogram notes 
urgency at 400 cc, a good bladder neck opening, good 
contraction, a strong stream, and PVR (post void residual) of 
30 cc.  The final diagnosis was detrusor stretch injury - 
recovered.  The veteran reported he no longer was having 
difficulty, and no longer required a catheter.

On October 1983 urology consultation, it was noted that the 
veteran had an episode of urinary retention secondary to 
Atropine with a normal follow-up CMG in March 1983.  He 
denied hesitancy, intermittency, flank pain, suprapubic pain, 
hematuria, or frequency.  He had post void dribbling, 
nocturia one to two times, mild dysuria every time, and 
urgency every two to three days without passing much urine.  
The force of stream was decreased, but of "good caliber" 
and did not "defy gravity very well."  Examination showed 
meatal stenosis.  A meatotomy under regional block anesthesia 
was planned.  A post meatotomy follow-up consultation in 
December 1983 noted the veteran had no complaints of dysuria, 
dribbling, or dysuria.  

In April and May 1984, the veteran was hospitalized for a 
Keller bunionectomy of the right foot.  His postoperative 
course was complicated by urinary retention.  He reported 
that this had happened before during postoperative courses.  
He was seen by the urology service and was put on straight 
catheterization every six to eight hours.  On discharge, he 
was again seen by urology.  Home catheterization was 
suggested, and he was to be followed in the urology clinic in 
one month.

The veteran was examined by VA for compensation purposes in 
June 1984.  His various urinary surgeries were noted as 
history.  It was not noted that he was home catheterizing at 
that time.

In July 1984 urology clinic notes, the veteran was said to 
have developed urinary retention following right foot surgery 
the prior week.  He had been treated with an indwelling 
catheter.  He noted some hesitancy but denied a weak stream, 
nocturia, post void dribbling, dysuria, or hematuria.  The 
impression was "retentive episodes secondary to anesthesia, 
analgesics, etc. - now voiding ok."

In November 1984, the veteran was seen complaining of 
variable voiding.  He voided in large amounts.  This did not 
to seem to bother him.  When he did void, he had excellent 
stream.

A January 1985 Saint Francis Hospital discharge summary notes 
the veteran had a history of decreased bladder tone.  He 
reported that he had been instructed by his urologist to 
"straight cath" himself every six hours.

In an April 1985 letter, Dr. J.B., a private urologist, noted 
the veteran had a long and complicated urologic history that 
included drainage of a ruptured appendiceal abscess and 
peritonitis in 1946.  In March 1946, he had a phimotic 
foreskin and underwent circumcision.  He was also noted to 
have a small meatus and had had a meatotomy in the past.  The 
meatus appeared of adequate size on examination.  He had some 
voiding complaints of slow stream.  He occasionally voided in 
very large amounts and claimed to have hypotonic bladder with 
very reduced muscle tone.  The doctor reviewed a 1978 IVP 
that showed normal upper urinary tracts and a normal 
appearing bladder, although a somewhat large capacity.  It 
was noted the veteran desired some type of service-connected 
disability regarding his voiding difficulties.  He was said 
to seem to trace the voiding difficulties to his original 
circumcision and lack of sensation for desire to void.  He 
also related his voiding difficulties to his meatotomy and 
prostatectomy.  The urologist noted that at present, the 
veteran seemed to void fairly well.  He opined that he could 
not directly attribute any of the veteran's voiding 
difficulties to any of his past experiences.

VA emergency room notes from April 1989 record the veteran 
had one complaint of gross hematuria earlier that day with 
some reddish discoloration during the prior three weeks.  He 
was referred to the urology clinic for a cystoscopy.

In May 1989, VA treatment notes again record complaints of 
hematuria.  Cystoscopy was scheduled for June 1989.

In June 1989, the veteran underwent surgery at a private 
facility.  The pathological report revealed carcinoma of the 
bladder.  Treatment records since that time, both VA and 
private, reflect a current diagnosis of bladder cancer.

In a letter to Senator Lieberman dated in October 1989, the 
veteran outlined his concerns with the VA and his claim.  He 
reported that in 1984 while an inpatient at a VA hospital, 
his bladder was damaged during a heart angiogram x-ray.  He 
reported that dye was injected into his bladder, causing his 
urinary tract to block completely.  He reported he was under 
the care of VA since 1984, and that from 1984 to 1989 VA had 
refused to perform a cystoscopy.  Only after nine years of 
neglect and bleeding was a cystoscopy done, and bladder 
cancer was found.

An April 1990 letter from Dr. J.B. recounted the veteran's 
diagnosis and treatment from June 1989 to November 1990[sic] 
with recurrent bladder tumors.  The private urologist did not 
express an opinion regarding the etiology of the veteran's 
cancer.

On VA examination in March 1995, the examiner noted the 
veteran's heart catheterization in 1983.  The examiner noted 
the veteran was found to be allergic to the dye and had 
difficulty voiding post-op.  He had to do self-
catheterizations for two years.  The veteran was noted to 
have urgency, nocturia two to three times and post-voiding 
dribbling.  His frequency of urination was every four hours, 
day and night.  He had no pain or tenesmus, but when his 
bladder was full, it was uncomfortable.  He was not wearing 
pads or an appliance. 

The veteran submitted documents from the National Cancer 
Institute, titled "Cancer of the Bladder: Research Report."  
The veteran underlined a passage reading, "In rare cases, 
bladder cancer results in retention of urine, or 
incontinence.  He outlined a passage that continued, " Often 
bladder tumors cause no symptoms.  In these cases, they may 
be revealed during a routine physical examination by the 
presence of microscopic amounts of blood in urine samples 
taken for various tests.  Having these symptoms does not 
necessarily mean bladder cancer is present.  They also may 
signal conditions such as an infection, a benign tumor, or 
bladder stones.  In any case, they should always be evaluated 
by a physician.  A medical examination is the only way to 
find out whether cancer is present.

On VA examination in April 1999, by a physician's assistant 
(PA), with the report signed by the Chief of Urology, it was 
noted that the veteran's clinical records, the claims file 
(presumably including the documents submitted by the 
veteran), and the Board's remand were reviewed.  The veteran 
was also interviewed and examined.  The examiners recounted 
the veteran's medical history in detail.  They referred to 
Dr. J.B.'s April 1985 note, finding noteworthy that doctor's 
review of an IVP the veteran had in 1978.  Dr. J.B. had 
commented that the study showed "normal upper urinary tracts 
and a normal-appearing bladder, although a somewhat large 
capacity.  In addition, the examiners noted, that in February 
1983, while the veteran was in the Newington VAMC, before 
being transferred to the West Haven VAMC, there was a 
notation in the chart that the veteran had a low urine 
output.  The notes indicated that the veteran was going to be 
straight catheterized, but he spontaneously voided 1000 cc of 
urine on his own.  This appeared to show that the veteran may 
have had a large capacity bladder prior to the event, when 
the injury was supposed to have occurred.

In March 1983, the veteran was noted by the examiners to have 
had a follow-up appointment with the Urology Service.  He had 
a cystogram performed.  The report indicated that the veteran 
had an urge to void at 400 cc volume and had a good 
contraction of the bladder, a good stream, and a postvoid 
residual of 30 cc.  The impression was that the veteran had a 
"recovered detrusor stretch injury."

It was further noted that the veteran had numerous follow-up 
appointments in the years between 1983 and 1989.  Of 
significance, was an October 1983 meatotomy, the result of 
meatal stenosis.  In regard to the veteran's voiding 
symptoms, the notes from the follow-up appointments referred 
typically to mild voiding symptoms consisting of some 
hesitancy, a slow stream, and voiding large volumes.  Several 
documented the veteran's own perception that he had a 
"hypotonic bladder."  The notes indicated that the veteran 
was not bothered by the symptoms, and that he was not doing 
intermittent straight catheterization on a regular basis.  
There were several notations in the chart documenting the 
absence of red blood cells on urinalysis.  The veteran 
reported to the examiner that he slowly "weaned" himself 
off intermittent straight catheterization over a two-year 
period after the stretch injury.  A bladder scan showed post 
void residual was 0 cc.  In summary, the examiners noted that 
the veteran was status post TURP in 1979, and at that time 
had a large capacity bladder.  He apparently had a detrusor 
stretch injury following a cardiac catheterization in 1983 
that was caused by the combination of the bladder relaxant 
effect of the Atropine and the diuretic effects of the 
contrast dye used.  He had a complete recovery from this 
injury by March 1983, as documented by cystogram.  He 
presented with hematuria in 1989, and was found to have 
bladder cancer.  He had numerous recurrences, required many 
TURBTs (transurethral resection of bladder tumor) and was 
followed by a private physician at Brigham and Women's 
Hospital in Boston.  The examiners opined that before the 
February 1983 cardiac catheterization, the veteran had benign 
prostatic hypertrophy that was treated with a TURP and a 
large capacity bladder.  The combined effects of the Atropine 
and contrast dye used during the cardiac catheterization 
caused an acute bladder stretch injury that resolved by March 
1983.  Finally, they opined that the Atropine and the 
contrast dye used in the cardiac catheterization were not 
intended to, nor did they, cause any chronic urinary tract 
condition, including bladder cancer.
In January 2000, the veteran testified before a hearing 
officer at the RO.  He reported that after the 1983 cardiac 
catheterization he was kept as inpatient for three to three 
and a half weeks.  He was taught how to use a catheter in 
order to empty his bladder.  He reported that one of the 
nurses told him that he might have to continue to do it for 
the rest of his life, but that no length of time was 
specified when he was discharge.  The veteran reported that 
he self catheterized until 1986 or 1987.  He argued that the 
VA and Dr. J.B. had misdiagnosed his bladder cancer before 
1989 because they refused to perform a cystoscopy.   

In September 2002, a VA physician reviewed the veteran's 
records and opined regarding the etiology of the veteran's 
urological disorders.  The examiner specifically responded to 
questions posed in the Board's remand.  

In response to the question, "Did the veteran have a chronic 
urinary tract disorder prior to the VA hospitalization from 
February 6, 1983, to February 23, 1983, and, if so, what was 
the correct diagnosis of that disorder?" - the examiner 
opined that the veteran had benign prostatic hypertrophy and 
underwent a TURP thirty months prior to his February 1983 
admission for chest pain.  He did not have a specific urinary 
tract condition that caused the admission in February 1983.  
He received Atropine and contrast dye as part of the 
diagnostic work up to rule [out] heart attack.

In response to the question of whether the medication 
(Atropine) used in connection with the February 1983 cardiac 
catheterization caused an increase in severity of the pre-
existing urinary tract disorder - the examiner opined that 
Atropine or contrast dye did not cause increased severity of 
BPH per se.  What Atropine and contrast dye caused was a 
detrusor stretch injury that led to urinary retention.  The 
veteran therefore needed intermittent catheterization to 
relieve his urinary bladder.  A follow-up cystogram in March 
1983 was normal, meaning the acute effect of Atropine and 
contrast dye was gone (emphasis added).  

The examiner added that the third question, i.e., did the 
medication (Atropine) used in connection with the February 
1983 cardiac catheterization cause a chronic (as 
distinguished from acute and transitory) urinary tract 
disorder including carcinoma of the bladder - was not 
relevant.

With regard to the fourth question, i.e., if any chronic 
urinary tract disorder was caused by the medication 
(Atropine) used in connection with the February 1983 cardiac 
catheterization, was such disorder certain to result from or 
intended to result from such medication and/or procedure - 
the examiner opined that the veteran had urinary bladder 
retention for a couple of weeks that was more likely than not 
due to the medications he received during his February 1983 
admission.  The effects of those medications were limited, 
and the veteran had a normal cystogram in March 1983.  The 
medications are NOT [emphasis in original] associated with 
chronic urinary disorder, including transitional cell 
carcinoma. 

Analysis

The preponderance of the evidence is against the claim for 
compensation under § 1151 for urinary tract disorders, 
including carcinoma of the bladder, based on VA 
hospitalization in February 1983.

As to the statements, arguments, and testimony from the 
veteran, the Board notes that lay opinion as to medical 
matters, no matter how sincere, is without probative value 
because lay persons are not competent to give a medical 
opinion on diagnosis or causation, or to draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

While the veteran's arguments on their face are reasonable 
and sympathetic to the Board, without supporting competent 
(medical) evidence they have limited probative value.  It is 
now well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159 (a)(1) (2002).

The veteran has criticized the examinations and treatment by 
VA in the course of his treatment and claim.  As a layperson, 
he is not competent to opine on the adequacy of medical 
evaluation or treatment.  Absent competent medical evidence 
contradicting the findings made and opinions expressed on 
examination or competent medical evidence that calls into 
question the adequacy of the examination or the proficiency 
of the VA examiners, the Board finds the veteran's criticisms 
lacking merit.

Specifically, with regard to the veteran's criticism of the 
participation of a Physician's Assistant on April 1999 
examination, the Board notes that the Chief of Urology 
cosigned the report generated by that examination, and 
presumably was involved in oversight.  And, clearly, a 
physician's assistant has at least, some degree of expertise 
more than a layperson.  Thus, the Board finds the April 1999 
VA examination and opinions expressed therein are competent 
medical evidence that weigh against establishing a link 
between the VA treatment in question and the veteran's a 
urinary tract disorders, and carcinoma of the bladder in 
particular.

Significantly, there is no competent (medical) evidence 
supporting the contentions of the veteran.  The only medical 
opinions of record that directly address a causal 
relationship between the VA treatment in February 1983 and 
the veteran's development of a urinary tract disorder, 
including carcinoma of the bladder are unequivocally against 
a causal relationship.  That evidence demonstrates that the 
detrusor stretch injury that the veteran sustained as the 
result of the administration of Atropine and dye in February 
1983 had resolved by March 1983.  The Board notes that an 
indwelling catheter in conjunction with a subsequent 
bunionectomy approximately one year later apparently caused a 
similar problem.  At that time, there was no indication in 
the treatment notes that the veteran was continuing to self 
catheterize.  

In summary all competent (medical) opinions are to the effect 
that the veteran's urological disorders, including carcinoma 
of the bladder, are not related to the VA treatment in 
February 1983.  The VA reviewers reviewed the documents 
submitted by the veteran, and discounted them as supporting 
his claim.  There is no medical opinion specific to the 
veteran's claim, supporting his theories of causation.  
Absent any medical evidence for the veteran's theory that 
there is a causal connection between VA treatment and the 
claimed disability(ies), the Board finds the preponderance of 
the evidence against his claim.  Because the preponderance of 
the evidence is against the claim, the "benefit of the 
doubt" rule is not for application, and the  claim must be 
denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. §1151 for a 
urinary tract disability, to include carcinoma of the 
bladder, claimed as residuals of VA treatment in February, 
1983 is denied.



________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

